PER CURIAM.**
In this insurance dispute, the district court dismissed on the ground of forum non conveniens. We have read the briefs and have heard the arguments of counsel and have consulted applicable portions of the record. We conclude that the district court did not abuse its discretion in “finding that England is the better forum for litigation of these issues.”
The district court explained its reasons in a careful and thorough “Order and Reasons” entered December 18, 2002. The court considered all the applicable factors, including the adequacy of the English forum and the applicable public and private factors. The judgment is AFFIRMED, essentially for the reasons provided by the district court.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.